WALLACE, Circuit Judge:
E.W. French & Sons, Inc. (French) supplied ready-mix concrete in Southern California. It purchased some of the cement used to make concrete from General Portland Inc. French brought an action against General Portland and others alleging General Portland violated section 1 of the Sherman Act and California’s antitrust laws in two different conspiracies, violated California’s unfair competition laws, and intentionally interfered with French's prospective business advantage. The district court granted General Portland’s motion for a directed verdict on one of the federal antitrust claims. The jury rejected French’s other antitrust claim, rejected French’s claim of intentional interference, and returned a verdict in favor of French in its unfair competition claim.
Both parties appealed. We have jurisdiction under 28 U.S.C. § 1291. We affirm in part, reverse in part, and remand.
I
French began a ready-mix concrete supplier business in 1954 in Hawthorne, California, and sold concrete throughout Southern California. Ready-mix concrete producers make concrete from cement, sand, and water. French purchased cement at various times from one of six cement producers located in Southern California: General Portland (formerly Pacific Western Industries), Monolith Cement Company, Kaiser Cement & Gypsum Company, Riverside Cement Company, California Portland Cement Company, and Southwest Portland Cement Company. On May 14, 1976, French went out of business.
On May 18, 1978, French filed an action in the district court against General Portland, Consolidated Rock Company (Con-rock), Transit Mixed Concrete Company, and Livingston-Graham, Inc. The action sought damages under sections 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2 (1982), sections 3 and 7 of the Clayton Act; 15 U.S.C. §§ 13a, 18 (1982), sections 16700-16758 of the California Business & Professional Code, Cal.Bus & Prof.Code §§ 16700-16758 (West 1987) (Cartwright Act), and sections 17000-17101 of the California Business & Professional Code, Cal. Bus. & Prof.Code §§ 17000-17101 (West 1987) (Unfair Practices Act).
French’s amended complaint alleged four theories of liability. First, it alleged that General Portland conspired with other cement producers to eliminate independent concrete producers, such as French. The alleged conspiracy involved fixing a high price for cement and providing fewer discounts than those available to large integrated producers of concrete who were owned or controlled by cement companies. The alleged conspiracy spanned from prior to 1958 through 1978. French maintained the conspiracy violated section 1 of the Sherman Act.
Second, French alleged that General Portland conspired with Conrock, one of French’s competitors, to drive French out of business. This conspiracy involved providing Conrock with cement at a price lower than that charged French, aiding Con-rock in its attempts to obtain business, and granting Conrock secret and discriminatory rebates on cement purchases. French maintained the conspiracy violated section 1 of the Sherman Act.
*1395Third, as a pendent state claim, French alleged that General Portland and its co-conspirators violated sections 16720, 17045, 17047, and 17048 of the Cartwright Act. French incorporated all of the facts alleged in its two section 1 claims to support this claim. In the same count, French also alleged that General Portland and the co-defendants engaged in unfair competition, thereby violating the California Unfair Practices Act.
Finally, as another pendent claim, French alleged that General Portland intentionally interfered with French’s prospective business advantage in violation of Cal.Bus. & Prof.Code §§ 16727, 17045, 17046, 17047, and 17048 by aiding Conrock in its efforts to obtain the Hawthorne Mall project. General Portland allegedly charged Con-rock less for cement than it charged French, thereby enabling Conrock to obtain the Hawthorne Mall project.
In addition, the complaint alleged that defendants fraudulently concealed the operative facts from French as to all claims. Thus, French argued that each applicable statute of limitations should be tolled.
Prior to trial, French settled with Con-rock, Transit Mixed Concrete Company, and Livingston-Graham, Inc. Other companies not sued in this litigation agreed, in effect, not to collect disputed debts in exchange for releases. General Portland elected to go to trial.
At the close of French’s case, General Portland moved for a directed verdict on (1) the price-fixing claim, (2) the conspiracy claim, (3) the unfair competition claim, (4) the intentional interference with prospective business advantage claim, and (5) the alleged fraudulent concealment of all claims. The district court took the motion under consideration and, at the end of General Portland’s case, General Portland renewed its motion. The district court granted General Portland’s motion for directed verdict on the alleged price-fixing conspiracy under the Sherman and Cartwright Acts and on the fraudulent concealment issue as it related to each claim. The district court denied the motion as to the three other claims, and submitted them to the jury.
Pursuant to interrogatories, the jury found that General Portland and Conrock had engaged in a combination or conspiracy which had the purpose or effect of driving French out of business, but the combination or conspiracy did not unreasonably restrain trade in the ready-mix concrete industry. The jury also found that General Portland had interfered with French’s prospective business advantage in the Hawthorne Mall project, but French would not have obtained the Hawthorne Mall project absent General Portland’s conduct. Finally, with respect to the unfair competition claim, the jury found that General Portland had engaged in unlawful, unfair, or fraudulent business practices which had the purpose or effect of driving French out of business and French suffered resultant damages in the amount of $175,000. The jury declined to award punitive damages.
The district court entered judgment. General Portland filed a motion to set aside the verdict on the unfair competition claim and to enter a judgment notwithstanding the verdict. The district court denied the motion. French timely appealed and General Portland timely cross-appealed.
II
The issues presented in this appeal are (A) whether the cement price-fixing conspiracy violated section 1 of the Sherman Act; (B) whether the Conrock conspiracy violated section 1 of the Sherman Act; (C) whether General Portland engaged in unfair competition in violation of California law; and (D) whether General Portland intentionally interfered with prospective business advantage under California law. French has not argued the state Cartwright antitrust claims in its brief to us. Thus, it has abandoned these issues. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988); Collins v. San Diego, 841 F.2d 337, 339 (9th Cir.1988).
A.
French argues that the district court erred in directing a verdict in favor of *1396General Portland on the section 1 price-fixing claim. Before assessing French’s arguments, we review General Portland’s assertion that we need not get to French’s contentions on this claim.
1.
General Portland argues that the price-fixing claim was time-barred in full because it was not raised until French filed its amended complaint on December 15, 1980. General Portland’s theory is that French’s price-fixing claim contained in the amended complaint did not arise out of the conduct, transaction, or occurrence set forth in the original complaint filed on May 18, 1978, and therefore did not relate back. See Fed.R.Civ.P. 15(c) (“Whenever the claim or defense asserted in the amended pleading arose out of the conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the original pleading.”). If General Portland is correct, then French’s first price-fixing claim is barred by the four-year statute of limitations applicable to claims arising under section 1. See 15 U.S.C. § 15b. The statute of limitations would only allow French to recover on claims that accrued between December 15, 1976, and December 15, 1980, since French amended its complaint on December 15, 1980. If French’s recovery is restricted to claims arising during that period, it could not recover at all, given that it ceased operating on May 14, 1976. If, however, the price-fixing claim relates back, then French potentially could recover damages for all claims that accrued between May 18, 1974, and May 18, 1978.
The initial complaint alleged that General Portland and others conspired to sell cement at higher prices to small independent ready-mix concrete producers than to large producers. The amended complaint, we believe, fleshes out the conduct involved in the alleged conspiracy in greater detail. The crux of the conspiracy arose out of the “conduct ... set forth or attempted to be set forth in the original pleading.” Fed.R.Civ.P. 15(c). Thus, the claim relates back. Id.
This conclusion is supported by Clipper Exxpress v. Rocky Mountain Motor Tariff Bureau, Inc., 690 F.2d 1240, 1259 n. 29 (9th Cir.1982), cert. denied, 459 U.S. 1227, 103 S.Ct. 1234, 75 L.Ed.2d 468 (1983), which rejected an argument similar to that of General Portland. While holding that a particular claim related back, we expressly stated that courts should apply the relation back doctrine of Rule 15(c) liberally and that “[t]his liberality is particularly persuasive in antitrust suits where there is ample opportunity for discovery and other pretrial procedures.” Id., quoting Woods Exploration & Producing Co. v. Aluminum Co. of America, 438 F.2d 1286, 1300 (5th Cir.1971), cert. denied, 404 U.S. 1047, 92 S.Ct. 701, 30 L.Ed.2d 736 (1972). Our observation in Clipper Exxpress squarely applies to French’s amended complaint. Discovery allowed French to provide greater detail regarding the conduct surrounding the conspiracy alleged in its initial complaint. The initial complaint clearly put General Portland on notice of French’s price-fixing claim. Thus, the claim is not time-barred in full.
2.
French contests certain evidentiary rulings by the district court. French contends that these errors prevented it from establishing the alleged conspiracy and thus resulted in the directed verdict.
We review a directed verdict de novo. West America Corp. v. Vaughan-Bassett Furniture Co., 765 F.2d 932, 934 (9th Cir.1985). We view the evidence as a whole in the light most favorable to the nonmoving party and draw all possible inferences in favor of that party. Blanton v. Mobil Oil Corp., 721 F.2d 1207, 1219 (9th Cir.1983), cert. denied, 471 U.S. 1007, 105 S.Ct. 1874, 85 L.Ed.2d 166 (1985). “A directed verdict is proper when the evidence permits only one reasonable conclusion as to the verdict.” Peterson v. Kennedy, 771 F.2d 1244, 1256 (9th Cir.1985), cert. denied, 475 U.S. 1122, 106 S.Ct. 1642, 90 L.Ed.2d 187 (1986). A directed verdict is not proper “if there is substantial evidence to support a verdict for the non-moving party.” Id.
*1397An action under section 1 of the Sherman Act requires proof of three elements. T.W. Electrical Service, Inc. v. Pacific Electrical Contractors Association, 809 F.2d 626, 632-33 (9th Cir.1987) (71W. Electrical). First, a plaintiff must show a contract, combination, or conspiracy to restrain trade. Id.; 15 U.S.C. § 1. “The essence of a section 1 claim is concerted action. The determinative question presented ... is whether appellants have proffered sufficient evidence of a conspiracy_” Wilcox v. First Interstate Bank, 815 F.2d 522, 525 (9th Cir.1987) (citations and quotations omitted). French must present “direct or circumstantial evidence that reasonably tends to prove that [General Portland] ‘had a conscious commitment to a common scheme designed to achieve an unlawful objective.’ ” Id., quoting Monsanto Co. v. Spray-Rite Service Corp., 465 U.S. 752, 764, 104 S.Ct. 1464, 1470, 79 L.Ed.2d 775 (1984) (citation omitted). Second, a plaintiff must show the agreement unreasonably restrains trade, under either a per se rule of illegality or a rule of reason analysis. T.W. Electrical, 809 F.2d at 633. Third, a plaintiff must show that the restraint affected commerce. Id. The crux of the dispute is whether French could withstand a motion for a directed verdict on the existence of a conspiracy involving General Portland.
French argues that the district court erred in striking certain hearsay evidence. After striking the hearsay evidence, the district court found that there was not “substantial independent evidence of [a] conspiracy” involving General Portland.
French maintains that the district court applied the wrong legal standard in concluding that certain statements allegedly made by co-conspirators were not admissible under Fed.R.Evid. 801(d)(2)(E). Rule 801(d)(2)(E) provides: “A statement is not hearsay if ... [t]he statement is offered against a party and is ... a statement by a coconspirator of a party during the course and in furtherance of the conspiracy.” In striking the co-conspirator’s statements, the district court followed the rule previously mandated under 801(d)(2)(E) in this circuit. The previous rule required a district court to consider evidence independent of the proffered co-conspirator’s statements to find the existence of and membership in a conspiracy. See, e.g., United States v. Rosales, 584 F.2d 870, 872 (9th Cir.1978). In Bourjaily v. United States, 483 U.S. 171, 175-82, 107 S.Ct. 2775, 2779-82, 97 L.Ed.2d 144 (1987), however, the Supreme Court expressly rejected this “independent evidence” rule. Thus, a district court may consider the proffered co-conspirator’s statements in determining whether the party seeking admission of the proffered evidence has established the existence of a conspiracy and the non-offering party’s participation in the conspiracy by a preponderance of the evidence. Id. at 181, 107 S.Ct. at 2782.
The statements the district court struck in this case included evidence that, if considered along with other evidence of a conspiracy involving General Portland, may have tipped the balance and allowed the district court to find sufficient evidence of a conspiracy involving General Portland. This finding would have required the court to determine whether the statements were made by co-conspirators in the course and furtherance of the conspiracy. If the district court had admitted the co-conspirator’s statements, it may not have granted the directed verdict on the price-fixing conspiracy claim. The district court applied an erroneous legal standard in striking the statements. This erroneous standard may have affected its decision in granting General Portland’s motion for a directed verdict on the price-fixing claim. We, therefore, vacate and remand this aspect of the case to the district court to allow it to reevaluate its decision on the alleged co-conspirator statements in light of Bourjaily and United States v. Gordon, 844 F.2d 1397, 1402 (9th Cir.1988) (holding that evidence in addition to proffered hearsay statements is necessary to establish a conspiracy under Rule 801(d)(2)(E)).
The parties also contest the district court’s decision to admit two mailing lists. French believes the mailing lists show that General Portland exchanged price informa*1398tion with competitors and fraudulently concealed its involvement in the alleged price-fixing conspiracy. General Portland stipulated that the mailing lists were located in its files, but denied it authorized the creation of the lists or actually used the lists. General Portland objected to admitting the documents because they were unauthenticated. The court admitted the documents, however, “for the limited purpose [of] indicating that they were found within [General Portland’s] files.”
We need not decide whether this restriction on the evidence was error if General Portland is correct in its contention, reasserted on appeal, that the exhibits were not properly authenticated. We review a district court’s finding of sufficiency of authentication for an abuse of discretion. United States v. Feldman, 788 F.2d 544, 556 (9th Cir.1986), cert. denied, 479 U.S. 1067, 107 S.Ct. 955, 93 L.Ed.2d 1003 (1987).
Fed.R.Evid. 901(a) states that “[t]he requirement of authentication ... as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.” The party seeking to have the evidence admitted need only make a prima facie showing of authenticity. See United States v. Black, 767 F.2d 1334, 1342 (9th Cir.) (Black), cert. denied, 474 U.S. 1022, 106 S.Ct. 574, 88 L.Ed.2d 557 (1985). In Burgess v. Premier Corp., 727 F.2d 826, 835 (9th Cir.1984) (Burgess), we upheld the district court’s admission of documents authenticated only by the fact of being found in the defendant’s warehouse. This fact sufficed for the purpose of the prima facie showing of authenticity. Burgess controls. The district court did not abuse its discretion in admitting the documents. See Black, 767 F.2d at 1342.
General Portland unpersuasively relies on Standard Oil Co. v. Moore, 251 F.2d 188, 215 (9th Cir.1957), cert. denied, 356 U.S. 975, 78 S.Ct. 1139, 2 L.Ed.2d 1148 (1958). Moore discusses the business record exception to the hearsay rule; Moore stands for the proposition that the presence of documents in a corporation’s files does not necessarily render such documents admissible under the business record exception. See Burgess, 727 F.2d at 835. As in Burgess, General Portland only objects on the basis of Rule 901 and not the business records exception.
Once admitted, the trier of fact determines the authenticity of the evidence and its probative force. See Black, 767 F.2d at 1342. The district court ruled, however, that the documents were only admissible for the limited purpose of establishing that the documents existed in General Portland’s files. Once the district court found the exhibits prima facie authentic, authenticity and probative value should have been left to the trier of fact. To the extent the district court limited authenticity and probative value in ruling on the motion for directed verdict, the district court abused its discretion. We express no opinion on the authenticity of these documents or their probative force. Rather, on remand the district court should consider the issue in deciding whether a directed verdict was appropriate.
3.
Next, French argues that the district court erred in granting General Portland’s motion for directed verdict on the fraudulent concealment issue. If General Portland fraudulently concealed the existence of a price-fixing conspiracy, then the four-year statute of limitations should be tolled. See, e.g., Westinghouse Electric Corp. v. Pacific Gas & Electric Co., 326 F.2d 575, 576 (9th Cir.1964). In its brief on appeal, French only asserted fraudulent concealment with respect to the federal antitrust claims. Thus, our review is limited to the fraudulent concealment issue as it relates to the cement price-fixing claim.
French’s amended complaint alleges that for twenty years General Portland, its predecessor Pacific Western Industries, and the other co-conspirators fraudulently concealed the conspiracy to fix cement prices. French contends that the district court erred in not allowing the jury to determine whether to toll the four-year statute of limitations, see 15 U.S.C. § 15b, for an indeterminate period, presumably *1399including from May 15, 1958, until May 15, 1978. See Mt. Hood Stages, Inc. v. Greyhound Corp., 555 F.2d 687, 697-98 (9th Cir.1977) (discussing the tolling of the section 15b’s four-year statute of limitations due to fraudulent concealment), rev’d on other grounds, 437 U.S. 322, 329 n. 12, 330, 98 S.Ct. 2370, 2375 n. 12, 2375, 57 L.Ed.2d 239 (1978). The district court directed a verdict on this issue in favor of General Portland. In the event the district court finds, on remand, that there is sufficient evidence to go to the jury on the alleged price-fixing claim, this issue will become relevant.
Under the equitable doctrine of fraudulent concealment, the applicable statute of limitations is tolled “if the plaintiff proves the defendant fraudulently concealed the existence of the cause of action so that the plaintiff, acting as a reasonable person, did not know of its existence.” Hennegan v. Pacifico Creative Service, Inc., 787 F.2d 1299, 1302 (9th Cir.), cert. denied, 479 U.S. 886, 107 S.Ct. 279, 93 L.Ed.2d 254 (1986). To establish fraudulent concealment, French must prove (1) General Portland fraudulently concealed the conspiracy, (2) French did not discover the facts which form the basis of the claim, and (3) French exercised due diligence in attempting to discover the facts. See Volk v. D.A. Davidson & Co., 816 F.2d 1406, 1415-16 (9th Cir.1987).
In support of its contention of fraudulent concealment, French relies on the following evidence: (1) Mr. French’s (the principal of French) testimony that he attempted to discover the facts which form the basis of the conspiracy claim; he inquired as to price uniformity on the part of cement suppliers, including General Portland, the cement suppliers attributed the uniformity to competition, not price-fixing; Mr. French testified he believed these statements because the individuals making them were his friends and because he was naive; (2) Mr. French’s testimony that although he was aware of a 1969 ease charging some cement companies with price-fixing, none of the defendants originally named in French’s action were involved; and (3) General Portland’s fraudulent concealment of the alleged agreement through its mailing of discount and price information to its competitors in “plain white envelopes” in 1970 and 1972. General Portland responds that its denial of price-fixing was not sufficient to toll the statute of limitations. Moreover, there was no evidence presented demonstrating that French lacked knowledge of the operative facts upon which it based its claim. Finally, it asserts that French failed to introduce sufficient evidence demonstrating that it exercised any diligent efforts to discover the operative facts.
The first question before us is whether the evidence relied upon by French to support its contention of fraudulent concealment was sufficient to raise a jury issue. Then, we must make the same assessment as to French’s failure to discover facts and its diligence.
In M.D. Rutledge v. Boston Woven Hose and Rubber Co., 576 F.2d 248, 250 (9th Cir.1978), we stated that “[t]he affirmative act of denying wrongdoing may constitute fraudulent concealment where the circumstances make the plaintiff’s reliance upon the denial reasonable.” The plaintiff had previously expressed suspicion to government attorneys about defendant’s conduct and had even filed suit against a suspected co-conspirator. But the plaintiff failed to use the discovery process to confirm its suspicions about the defendant. We concluded that the plaintiff’s extensive earlier litigation experience and his continued efforts to pursue other wrongdoing precluded any inference that it was reasonable to rely on the defendant’s denial. Id. at 250 & n. 3.
The question in reviewing this directed verdict is whether the alleged denials coupled with the alleged use of “plain white envelopes” to mail pricing information to its competitors permits only one reasonable conclusion: that General Portland did not fraudulently conceal a conspiracy. We believe that a reasonable juror could conclude that this evidence sufficed to show that General Portland sought to *1400fraudulently conceal the alleged conspiracy.
Next, we address General Portland’s argument that French had actual or constructive knowledge of the facts constituting his claim for relief or would have had knowledge if he exercised reasonable diligence. See id. at 249-50. General Portland argues that for many years before filing suit French knew virtually all of the operative facts which caused it to file its action in 1978. It stresses that in 1969 Mr. French knew that a ready-mix company filed a lawsuit in the District Court for the Central District of California charging some cement companies (including the named defendants) with price-fixing in Los Angeles.
The existence of the lawsuit and French’s knowledge of it, however, are not tantamount to actual or constructive knowledge of the price-fixing claim. Assessing a similar argument, the Fifth Circuit pointed out in In re Beef Industry Antitrust Litigation, 600 F.2d 1148, 1171 (5th Cir.1979) (footnotes omitted), cert. denied, 449 U.S. 905, 101 S.Ct. 280, 66 L.Ed.2d 137 (1980):—
The filing by others of a similar lawsuit against the same defendants may in some circumstances suffice to give notice, but to rule that it does so as a matter of law is to compel a person situated like these plaintiffs to file suit, on the pain of forfeiting his rights.... The mere filing of a similar lawsuit, without more, does not necessarily give “good ground” because that suit might well be frivolous or baseless.
In light of Mr. French’s testimony that the defendants originally named in his action were not selling cement in the Los Angeles area in 1969 and thus by his view were not named in that capacity in the 1969 suit, we cannot conclude that the existence of the 1969 lawsuit permits only one reasonable conclusion on the issue of French’s actual or constructive knowledge of the facts constituting its claims for relief.
We believe there is also sufficient evidence for a reasonable jury to conclude that French exercised the requisite diligence. French sought out the facts to support a potential claim in the face of the assurances and denials of responsibility from the members of the alleged conspiracy. Thus, we conclude that the district court erred in granting a directed verdict on the fraudulent concealment issue as it relates to the price-fixing conspiracy.
B.
French alleged that General Portland and Conrock entered a conspiracy to drive French out of business in violation of section 1 of the Sherman Act. French conceded that the “rule of reason” standard governed this claim. Cf. Kaplan v. Burroughs Corp., 611 F.2d 286, 290 (9th Cir.1979) (Kaplan) (discussing the difference between a claim premised on a per se violation of section 1 and a claim premised on a rule of reason standard under section 1), cert. denied, 447 U.S. 924, 100 S.Ct. 3016, 65 L.Ed.2d 1116 (1980). The elements of a claim for an unreasonable restraint of trade under the rule of reason analysis of section 1 are:
(1) An agreement among two or more persons or distinct business entities;
(2) Which is intended to harm or unreasonably restrain competition;
(3) And which actually causes injury to competition.
Id. at 290. The jury returned special verdicts, finding that General Portland and Conrock engaged in a combination or conspiracy which had the purpose or effect of driving French out of business, but the combination or conspiracy did not unreasonably restrain trade in the ready-mix industry. Therefore, the jury found no violation of section 1. The court entered judgment for General Portland on this conspiracy claim.
French argues that the district court erred in instructing the jury on the alleged Conrock conspiracy. Over French’s objection, the district court gave the following instruction:
If you find that a conspiracy existed between General Portland and Conrock, the purpose of which was to drive the *1401plaintiff out of business, then I instruct you that this conspiracy would not constitute a restraint of trade under the antitrust laws.
Our Supreme Court has made it clear that the antitrust laws were enacted to protect competition, not competitors.
Hence, it is imperative for the plaintiff to demonstrate that the conspiracy was of a more general nature than simply to eliminate a single competitor, the plaintiff
(Emphasis added.) The instruction suggests that even if the Conrock conspiracy harmed competition, the elimination of a single competitor could never violate section 1. This is not the law. It is true that to restrain trade unreasonably, a conspiracy must harm competition. E.g., NCAA v. Board of Regents, 468 U.S. 85, 104 n. 27, 104 S.Ct. 2948, 2962 n. 27, 82 L.Ed.2d 70 (1984). But the elimination of a single competitor may violate section 1 if it harms competition. See D & S Redi-Mix v. Sierra Redi-Mix & Contracting Co., 692 F.2d 1245, 1249 (9th Cir.1982); Kaplan, 611 F.2d at 291. The district court therefore abused its discretion in instructing the jury on the Conrock conspiracy.
C.
Both parties object to issues raised in the state unfair competition pendent claim, Cal.Bus & Prof.Code § 17200, et seq. General Portland argues that the district court erred in allowing the jury to award damages to French if it found a violation of section 17200. General Portland maintains that section 17203 limits remedies available for a violation of section 17200 to injunctive and restitutionary relief. See Cal.Bus & Prof.Code § 17203 (West 1987). Section 17203 provides:
Any person performing or proposing to perform an act of unfair competition within this state may be enjoined in any court of competent jurisdiction. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent the use or employment by any person of any practice which constitutes unfair competition, as defined in this chapter, or as may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of such unfair competition.
In Little Oil Co. v. Atlantic Richfield, 852 F.2d 441 (9th Cir.1988), we held that this statute does not authorize the recovery of compensatory damages by private plaintiffs. We relied, in part, on Chern v. Bank of America, 15 Cal.3d 866, 127 Cal.Rptr. 110, 544 P.2d 1310 (1976), in which the California Supreme Court held that no private damages were available under Cal. Bus. & Prof.Code § 17535 as a remedy for false or misleading statements. Chem interpreted section 17535 as limiting private plaintiffs to injunctive relief and restitution. The remedial scheme provided by section 17535 is virtually identical to that provided by section 17203. Cases before Little Oil specifically held that Chern’s holding with respect to section 17535 applies equally to section 17203. See Kates v. Crocker National Bank, 776 F.2d 1396, 1398 (9th Cir.1985); Meta-Film Associates, Inc. v. MCA, Inc., 586 F.Supp. 1346, 1363 (C.D.Cal.1984).
Chern involved a dispute between a bank and a customer based on an allegation of false or misleading business practices. French argues that Chem should not apply to an unfair competition case between business competitors. French claims support for this distinction in a passage from Committee on Children’s Television, Inc. v. General Foods, 35 Cal.3d 197, 197 Cal. Rptr. 783, 794, 673 P.2d 660, 671 (1983): “We do not decide, however, whether a plaintiff other than a business competitor can recover damages on a cause of action based on the unfair competition or false advertising law.” (Emphasis added.) Although that passage may be read as implying that the plaintiff in a dispute between business competitors may recover damages under both the false advertising and unfair competition statutes, the California Supreme Court held only that a non-business competitor plaintiff had stated causes of action for injunctive relief and restitution. Id. As in Little Oil, we decline to read *1402equivocal dicta in Children’s Television as overriding the authoritative language of section 17203. See 852 F.2d at 445. In the case of all private plaintiffs, the statute plainly authorizes only injunctive relief and restitution.
We hold that section 17203 authorizes no compensatory damages for private parties. We therefore reverse the verdict and damage award in favor of French on the unfair competition claim. We need not reach the parties’ other arguments with regard to this claim.
D.
French argues that the district court erred by submitting particular special interrogatories to the jury regarding French’s claim of intentional interference with prospective business advantage. French did not make this objection in the district court. Thus, the objection was waived. See In re Innovative Construction Systems, Inc., 793 F.2d 875, 882 (7th Cir.1986); Bell v. Mickelsen, 710 F.2d 611, 616 (10th Cir.1983); J.C. Motor Lines, Inc. v. Trailways Bus Systems, Inc., 689 F.2d 599, 603 (5th Cir.1982); 5A Moore’s Federal Practice ¶ 49.03[2], at 49-17 (1988); Fed.R. Civ.P. 51. We will not even review the interrogatories for plain error. See Pierce Packing Co. v. John Morrell & Co., 633 F.2d 1362, 1365 (9th Cir.1980) (observing that the Ninth Circuit has not followed the plain error rule in assessing jury instructions in civil cases); Hargrave v. Wellmen, 276 F.2d 948, 950 (9th Cir.1960) (same).
Ill
Finally, General Portland has requested sanctions for French’s alleged misrepresentation of the record on appeal. Although we agree that counsel should make every effort to represent the record accurately, we conclude sanctions are not warranted.
No other issue raised requires our specific attention.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.